DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 04/25/2022 has been received and entered.  By the amendment, claims 1-3, 5-6, 10-20 and 22-25 are now pending in the application.
The information disclosure statement (IDS) submitted on 04/23/2022 was filed  and considered by the examiner.
Claims 1-3, 5-6, 10-20 and 22-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests alone or in combination that an array substrate comprising a combination of various elements as claimed more specifically at least one strip portion among the plurality of strip portions of the auxiliary conductive structure comprises a plurality of hollow regions which are spaced apart from each other and penetrate through the at least one strip portion, each of the plurality of hollow regions overlaps at least a part of at least one of the plurality of gate lines, the plurality of data lines and the common electrode in the direction perpendicular to the base substrate (claim 1), and/or wherein at least one pixel unit among the plurality of pixel units comprises an end position, an intermediate position, and a start position close to the thin film transistor, wherein the end position is away from the start position in an extension direction of at least one strip portion among the plurality of strip portions of the auxiliary conductive structure, and the intermediate position is at a midpoint of a connecting line between the start position and the end position, wherein the at least one strip portion comprises a first portion extending from the start position of the at least one pixel unit to the intermediate position of the at least one pixel unit and a second portion extending from the intermediate position of the at least one pixel unit to the end position of the at least one pixel unit, the first portion has a first width in a direction perpendicular to the extension direction of the at least one strip portion, the second portion has a second width in the direction perpendicular to the extension direction of the at least one strip portion, and the first width is greater than the second width; or, the at least one strip portion comprises a first portion, a second portion and a third portion which extend and are sequentially arranged in a direction from the start position of the at least one pixel unit to the end position of the at least one pixel unit, and a width of the first portion in the direction perpendicular to the extension direction of the at least one strip portion, a width of the second portion in the direction perpendicular to the extension direction of the at least one strip portion and a width of the third portion in the direction perpendicular to the extension direction of the at least one strip portion are sequentially decreased (claim 22), and/or wherein a planar shape, viewed in a direction perpendicular to the base substrate, of at least one pixel electrode among the plurality of pixel electrodes comprises a groove, the auxiliary conductive structure comprises a protrusion portion, and the protrusion portion is at a side of at least one of the plurality of strip portions facing the at least one pixel electrode and is corresponding to the groove; or the planar shape of at least one pixel electrode among the plurality of pixel electrodes comprises a protrusion portion, the auxiliary conductive structure comprises a groove, and the groove is at a side of at least one of the plurality of strip portions facing the at least one pixel electrode and is corresponding to the protrusion portion (claim 24).
Claims 2-3, 5-6, 10-20, 23 and 25 are allowed by virtue of their dependency.
This application is in condition for allowance except for the following formal matters: 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “planar shape of at least one pixel electrode among the plurality of pixel electrodes comprises a protrusion portion, the auxiliary conductive structure comprises a groove, and the groove is at a side of at least one of the plurality of strip portions facing the at least one pixel electrode and is corresponding to the protrusion portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG T NGUYEN/Primary Examiner, Art Unit 2871